IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,165



                   EX PARTE JACKY CLAY REYNOLDS, Applicant



            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
         CAUSE NO. 0417630A IN THE 8 TH JUDICIAL DISTRICT COURT
                        FROM HOPKINS COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of indecency with

a child and sentenced to ninety-nine years’ imprisonment. The Sixth Court of Appeals affirmed his

conviction, but reversed his sentence and remanded to the trial court for a new trial on punishment.

Reynolds v. State, No. 06-05-00155-CR (Tex. App. – Texarkana, May 31, 2007). Applicant entered

into a plea agreement with respect to punishment, and was re-sentenced to fifty years’ imprisonment

on October 1, 2007.
                                                                                                    2

       Applicant contends, inter alia, that his appellate counsel rendered ineffective assistance

because counsel failed to advise him of his right to file petition for discretionary review pro se. We

remanded this application to the trial court for findings of fact and conclusions of law.

       Appellate counsel filed an affidavit with the trial court. Based on that affidavit, it appears

that appellate counsel failed to timely advise Applicant of his right to petition for discretionary

review pro se from the court of appeals opinion affirming his conviction. Ex parte Wilson, 956
S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that Applicant is entitled to the opportunity

to file an out-of-time petition for discretionary review of the judgment of the Sixth Court of Appeals

in Cause No. 06-05-00154-CR that affirmed his conviction in Case No. 0417630 from the 8th

Judicial District Court of Hopkins County. Applicant shall file his petition for discretionary review

with the Sixth Court of Appeals within 30 days of the date on which this Court’s mandate issues.



Delivered: June 10, 2009
Do not publish